Citation Nr: 1725448	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for hepatitis C.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hepatitis C.  In February 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In June 2016 this matter was remanded for additional development.  

In September 2016 the Veteran's representative withdrew representation.  VA notified the Veteran of his representative's withdrawal in September 2016; he has not appointed another representative, and is assumed to be proceeding pro se.  


FINDING OF FACT

Hepatitis C was not manifested in, and not shown to be related to, the Veteran's service, to include as due to any risk factors therein.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The, VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The VCAA applies to the instant claim.  The VA's duty to notify was satisfied by a notice letter in September 2007.  See Scott v. McDonald, F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the VA regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the February 2016 hearing, the undersigned identified the issues and what was needed to substantiate these claims, and directed the Veteran's attention to outstanding documentation in support of his claim.  After the hearing, the case was remanded by the Board to assist the Veteran in submitting evidence to substantiate his claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent post service, including VA, records have been associated with the record.  VA has secured a medical opinion in this matter which, as is discussed in greater detail below, the Board finds adequate for rating purposes.

The RO has complied substantially with the June 2016 remand directives.  A January 2017 letter asked the Veteran to submit an authorization for VA to secure records of his reported treatment received at Shore Memorial Hospital.  He has not responded.  The duty to assist is not a one way street.  The Board assumes that either such records do not exist or that existing records do not support his claim.  

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's discretion as finder of fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the medical professional, and whether or not, and to what extent, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

It is acknowledged that hepatitis is a viral disease that may be asymptomatic at the time of infection; thus service connection may still be granted even though the disability was first diagnosed after service, after considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  

It is well known in medical literature that hepatitis C is spread primarily by contact with infected blood or blood products (i.e. unsterilized needles used in tattoos or IV drug use).  Also, there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injector, although it is "biologically plausible."  See Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 2004) (stating there have been no cases reported of hepatitis C transmitted by air gun transmission and one case of hepatitis B transmitted by air gun injection).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

The Veteran contends that his hepatitis C resulted from an air gun inoculation in service.  His STRs reveal that on a May (year not provided) dental health clinic questionnaire he indicated that he had not had any liver disease.  In a January 1969 report of medical history for dental treatment he noted a history of stomach, liver or intestinal trouble; jaundice or hepatitis.  In July 1971 he was seen for an upset stomach and placed on bed rest for 24 hours.  On May 1973 service separation examination all systems (including the abdomen) were normal on clinical evaluation.  The STRs are silent for complaints, findings, or diagnosis of hepatitis or any symptom manifestations thereof during service. 

A May 2000 medical note indicates the Veteran had a history of use of acid, mescaline, marijuana, heroin, cocaine, and speed with a history of IV drug use.  Another medical record notes a crack-cocaine addiction for seven to ten years.  The Veteran reported that he was known to have hepatitis C for many years (no date of diagnosis given).  He also reported that he used heroin for 20 years (quitting 10 years prior), and that he drank heavily for many years but had reduced alcohol consumption within the past few years.  In June 2001 hepatitis C was confirmed by a positive qualitative RNA PCR (polymerase chain reaction).  The Veteran's risk factors for hepatitis C were noted to be polysubstance and alcohol (ETOH) abuse. 

A May 2004 addiction treatment program record notes a history of polysubstance abuse including intravenous heroin and cocaine.  The Veteran identified a failed marriage, financial problems, legal problems and hepatitis C as consequences of his chemical use.

In a December 2006 letter the Veteran's private physician opined that it was more likely than not that the Veteran's hepatitis C was caused by air guns.  The physician stated that the Veteran did not have a history of IV drug use, but had a history of tattoos.  

On December 2007 private examination, the provider observed (without citing the source of the information) that the Veteran's hepatitis C existed since 1974.  The physician states that the Veteran did not have a history of IV drug use.  The provider cited to a notation of abdominal pain necessitating bedrest on active duty in 1971, and opined that it was more likely than not that the Veteran contracted hepatitis C from air gun injections.

A December 2007 hepatology progress note indicates that the Veteran had a history of intravenous as well as intranasal drug use including heroin, cocaine, acid and crystal meth from 1960 to the 1980s.  

A January 2008 hepatology progress note notes a history of substance abuse and hepatitis C.  The Veteran indicated that he was unable to get a CT scan with contrast done as ordered in the last appointment due to an inability to gain IV access necessary for a CT scan with contrast.

At a May 2011 DRO hearing the Veteran alleged that his hepatitis C was the result immunization from air guns while in service.  He also alleged that a liver spot was found on his liver in 1973 at Somers Point Hospital in New Jersey.  

In a June 2013 VA medical opinion the provider acknowledged the December 2006 letter from the Veteran's private physician and the medical opinion from December 2007.  The provider noted that the Veteran's separation examination did not find any liver related issues.  The examiner observed that hepatology progress notes from December 2007 reflect that the Veteran was an IV drug user from 1960 to 1980.  The examiner opined that it was not possible to determine with certainty whether the Veteran's hepatitis C is secondary to his IV drug use or to air gun inoculations.  

On October 2013 VA examination the examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by in service injury, event, or illness.  The examiner indicated the Veteran's c-file was reviewed, and noted the Veteran's risks for hepatitis C included his use of IV and intranasal drugs including heroin, cocaine, crystal meth and acid.  The examiner acknowledged the opinions of previous examiners (who were not aware of the Veteran's extensive drug use).  The examiner concluded that the Veteran's hepatitis C resulted from use of drugs.

At a February 2016 videoconference hearing before the undersigned the Veteran reported that his hepatitis C was diagnosed at Shore Memorial Hospital in New Jersey in 1974.  He was afforded a 90 day abeyance period to either provide records pertaining to such diagnosis, or authorization for VA to secure them.  In December 2016 the case was remanded for records of the alleged early postservice diagnosis and treatment.  He was asked by a January 2017 letter to provide authorization for VA to secure such records, and has not responded.

Hepatitis is not shown to have been manifested or diagnosed in service.  The Veteran's STRs are silent regarding manifestation, diagnosis, or treatment of hepatitis during service.  Hiss theory of entitlement is that he acquired hepatitis C from an air gun inoculation in service.  The diagnosis and etiology of hepatitis C are complex medical question requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of hepatitis requires diagnostic studies, and there are no studies in the record showing hepatitis in service (and none showing hepatitis for many years thereafter) .  Because he is a layperson the Veteran's own opinions that he has had hepatitis since service, or that it was acquired therein, are not probative evidence.  .

The Veteran may still establish service connection for hepatitis C by competent medical evidence that his hepatitis C was acquired due to a disease or injury in service/or risk factors therein.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The medical opinions he has submitted in support of his claim lack probative value.  Specifically, the December 2006 and December 2007 medical opinions do not reflect familiarity with the medical record.  The providers noted that the Veteran was not an IV drug user (a known significant risk factor for acquiring hepatitis C), when in fact there are extensive clinical records documenting over a span of years that he was an IV drug user.  Additionally, the December 2006 medical opinion is conclusory; it does not include rationale or cite to supporting medical literature (indicating that air gun inoculations have resulted in hepatitis C).  The December 2007 examiner likewise does not cite to supporting medical literature.  The examiner points to a 1971 service record of treatment for abdominal pain as evidence of hepatitis C in service (without any acknowledgement  that in his report of pre- enlistment medical history the Veteran endorsed having "frequent indigestion" and "stomach, liver or intestinal trouble."  

Although a June 2013 VA provider's opinion reflects a greater familiarity with the Veteran's record than the two private providers' supporting opinions, that opinion is essentially a nonopinion and has no probative value.

The October 2013 VA examiner's opinion is the most probative evidence in the record regarding the etiology of the Veteran's hepatitis C.  It reflects familiarity with the entire record.  In opining that the Veteran's hepatitis C is not due to an air gun inoculation but is likely due to the Veteran's drug use including the use of IV drugs the examiner provides rationale that cites to accurate medical history (the noted record of IV drug use), and supporting medical literature (that there is no documentation of a confirmed instance transmission of hepatitis C by air gun.  Accordingly, this opinion is persuasive.

The preponderance of the evidence is against the Veteran's claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


